Dismissed and Memorandum Opinion filed April 30, 2009







Dismissed
and Memorandum Opinion filed April 30, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00777-CV
____________
 
SOUTHWEST REDEVELOPMENT AS THE PROPERTY OWNERS AND THE
PROPERTY OWNERS, Appellants
 
V.
 
HARRIS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL
REVIEW BOARD OF HARRIS COUNTY APPRAISAL DISTRICT, Appellees
 
 

 
On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2007-52098
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 18, 2008.  The clerk=s record was filed on October 13,
2008.  No reporter=s record was taken.  No brief was filed.




On March
5, 2009, this Court issued an order stating that unless appellants submitted
their brief, together with a motion reasonably explaining why the brief was
late, on or before April 6, 2009, the Court would dismiss the appeal for want
of prosecution.  See Tex. R. App.
P. 42.3(b).
Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Seymore, Brown, and
Sullivan.